 

riLED

UNITED STATES DISTRICT CoURT _ MAY 24 2019
SOUTHERN DISTRICT OF CALIFORNIA| CLERK, U.S

SOUTHERN DI
JUDGMENT IN A C]

(For Revocation of Probation or Supervis
(For Offenses Committed On or After November 1, 1987)

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

MSTRICT COURT
RICT OF CALIFORNIA
E DEPUTY

   
 
 

 

 

UNITED STATES OF AMERICA

V.
JOSE ALFREDO ALONSO-REYES (1)

aka Jose Alfredo Alsonso-Reyes 3:19-CR-07078-AJB

Case Number:

 

David J Zugman
Defendant’s Attorney
REGISTRATION NO. 70526-018
Cl -
THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One and Two

after denial of guilty.

L] was found guilty in violation of allegation(s) No.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

1 nv1, Committed a federal, state or Local offense
nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Mav. 20.2019 4 Z

ANTHONY J.B 7 GLIA
ITED STATES CT JUDGE

 

 

 
AO 245D (CASD Rev, 01/19} Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE ALFREDO ALONSO-REYES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07078-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served, to run Concurrent with Criminal Case#19cr0612-AJB

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

(1 ‘The defendant shall surrender to the United States Marshal for this district:
CL] at A.M. on

 

 

 

O) as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

fF] on or before

C1 as notified by the United States Marshal.

C as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07078-AJB
